Citation Nr: 0508943	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-14 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for arthritis of the left 
wrist, claimed as a residual of a shell fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty from November 1947 to April 
1954.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from an April 2002 decision by the RO in 
Montgomery, Alabama which, in pertinent part, 
denied service connection for arthritis of the left wrist, 
claimed as secondary to a gunshot wound.  A Board hearing was 
requested and scheduled, but the veteran failed to report for 
such hearing.  In March 2004, the Board remanded this issue 
to the RO for additional development.  The case was 
subsequently returned to the Board.

In a July 2002 statement, the veteran submitted a claim for 
service connection for residuals of cold injuries to his 
lower extremities. This issue has not yet been adjudicated by 
the agency of original jurisdiction (AOJ) and is again 
referred to the AOJ for appropriate action.

In a March 2004 decision, the Board granted a 30 percent 
rating for PTSD.  Hence, although the issue of entitlement to 
a higher rating for PTSD was included in the March 2004 VA 
letter to the veteran, it is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that the veteran received multiple 
shell fragment wounds (SFW), including to the left hand and 
left forearm, during military service in Korea, and is 
service-connected for residuals of a SFW to the left hand.  
The instant appeal is for service connection for arthritis of 
the left wrist, which the veteran contends is a residual of 
the same SFW.

In March 2004, the Board remanded this case to the AOJ, in 
part for a VA examination of the left wrist, including an X-
ray study to determine whether arthritis is present in the 
left wrist.  Although a VA examination was conducted in April 
2004, an X-ray study was not performed.  As the action taken 
by the AOJ does not fully comply with the last remand 
instructions, another remand is required.  Stegall v. West, 
11 Vet. App. 268 (1998).

In light of the foregoing, the case is remanded to the AOJ 
for the following action:

1.  A VA X-ray study of the left hand and 
left wrist should be performed.  The 
claims file should then be forwarded to 
the VA physician who performed the April  
2004 VA examination.  If that physician 
is unavailable, the AOJ should forward 
the claims file to an appropriate VA 
physician (M.D.) who should answer the 
question below, after reviewing the 
claims file.

The examiner should be asked to opine as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current left wrist disability 
(to include arthritis, if present) is due 
to in-service shell fragment wounds to 
the left forearm and/or dorsum of the 
left hand.  

A complete rationale for any opinion 
expressed should be included in the 
report.  The examination report should 
reflect that the claims file has been 
reviewed.  

2.  Following completion of the 
foregoing, the AOJ should readjudicate 
the veteran's claim.  If the benefit 
sought is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




